Case: 18-10574      Document: 00514787663         Page: 1    Date Filed: 01/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 18-10574                        January 9, 2019
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

LUIS ALBERTO ARMENDARIZ-CHAVEZ,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:17-CR-76-1


Before DAVIS, HAYNES, and HO, Circuit Judges.
PER CURIAM: *
       Luis Alberto Armendariz-Chavez appeals his conviction of illegal reentry
after having been previously deported. He argues that the district court erred
by admitting the Return of the Warrant of Deportation into evidence at his
trial in violation of the Confrontation Clause. He concedes that his argument
is foreclosed by United States v. Garcia, 887 F.3d 205, 212-14 (5th Cir.), cert.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10574    Document: 00514787663    Page: 2   Date Filed: 01/09/2019


                                No. 18-10574

denied, 139 S. Ct. 228 (2018), but raises the issue to preserve it for possible
further review.
      In Garcia, this court held that deportation warrants are nontestimonial
and may be admitted in criminal prosecutions absent confrontation. 887 F.3d
at 212-14. Thus, Armendariz-Chavez’s argument is foreclosed, and summary
affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
1158, 1162 (5th Cir. 1969).
      Accordingly, the Government’s unopposed motion for summary
affirmance is GRANTED, the alternative motion for an extension of time is
DENIED, and the judgment of the district court is AFFIRMED.




                                      2